—Appeal from an order of the Supreme Court (Lynch, J.), entered July 2, 1990 in Schenectady County, which denied defendants’ motion for summary judgment dismissing the complaint.
In contending that their motion for summary judgment to dismiss the complaint should have been granted, defendants argue that there were reasonable grounds for detaining plaintiff. However, in initially making their motion this issue was not raised before Supreme Court. It is therefore not properly before this court and may not be considered for the first time on appeal (see, Rohdie v Michael Guidice, Inc., 132 AD2d 541; Soto v Frank’s Beer & Soda, 128 AD2d 604). An examination of the record before us contains nothing to merit consideration of this issue in the interest of justice (see, Peoples Commercial Bank v Greene Distrib., 149 AD2d 774).
Casey, J. P., Weiss, Mikoll, Crew III and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.